Citation Nr: 1804459	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial evaluation in excess of 10 percent for clinical mild chronic gastritis.  

3.  Entitlement to an initial evaluation in excess of 30 percent for residuals of a frostbite injury with calcaneal enthesopathy of the right foot.  

4.  Entitlement to an initial evaluation in excess of 30 percent for residuals of a frostbite injury with calcaneal enthesopathy of the left foot.

5.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1980 to July 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009, June 2010, February 2011 and February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the December 2009 rating decision, the RO granted service connection for bilateral calcaneal enthesopathy and assigned a 30 percent evaluation, effective July 23, 2009.  The Veteran appealed for a higher initial evaluation.  

In the June 2010 rating decision, in pertinent part, the RO granted service connection for clinical mild chronic gastritis and assigned a 10 percent evaluation, effective March 9, 2010; and denied service connection for depression.  The Veteran appealed for a higher initial evaluation and service connection.  

In the February 2011 rating decision, the RO granted a separate 30 percent evaluation for residuals of a frostbite injury with calcaneal enthesopathy of the right foot, effective July 23, 2009; granted a separate 30 percent evaluation for residuals of a frostbite injury with calcaneal enthesopathy of the left foot, effective July 23, 2009; granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent evaluation, effective December 7, 2009; granted service connection for peripheral neuropathy of the left lower extremity and assigned a 10 percent evaluation, effective December 7, 2009; denied a higher than 10 percent evaluation for clinical mild chronic gastritis; and denied service connection for depression.  

During the pendency of the appeal, the RO issued a September 2013 rating decision granting a 20 percent evaluation for peripheral neuropathy of the right lower extremity, effective December 7, 2009; and granting a 20 percent evaluation for peripheral neuropathy of the left lower extremity, effective December 7, 2009.  The Veteran continued to appeal for higher evaluations for peripheral neuropathy of the bilateral lower extremities.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In the February 2015 rating decision, the RO, in pertinent part, denied a TDIU.  The Veteran appealed that decision.  

After a statement of the case was issued in January 2013 and in February 2016 for the issues on appeal, additional VA treatment records, private treatment records, Social Security Administration records, and May 2016 and January 2018 VA examinations were associated with the claims file.  However, as this evidence is pertinent to issues that have either been decided favorably in the decision below or remanded for additional development, the Board finds no prejudice with proceeding with the adjudication of the appeals as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to higher evaluations for clinical mild chronic gastritis, residuals of a frostbite injury with calcaneal enthesopathy of the right foot, residuals of a frostbite injury with calcaneal enthesopathy of the left foot, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed mood disorder is proximately due to or the result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for an acquired psychiatric disorder, diagnosed as mood disorder, as secondary to service-connected disabilities, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Given the Board's favorable decision in granting service connection for an acquired psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.
Service Connection

The Veteran asserts that his mental health symptoms, including anxiety, irritability, frustration, emotional changes, and memory and concentration problems, developed as a result of his service-connected foot disabilities.  See November 2017 Informal Hearing Presentation.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Based on a careful review of the all of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, his service connection claim for an acquired psychiatric disorder, to include depression, is warranted.  

The evidence clearly demonstrates that the Veteran has a current diagnosis for mood disorder due to general medical conditions.  See July 2013 VA Psychology Note and January 2018 VA examination.  

The Veteran does not contend, and the evidence does not show that the Veteran's mental health disorder was incurred in, or directly caused by, his active duty service.  

Nevertheless, the question remains whether the Veteran's currently diagnosed mood disorder was caused or aggravated by his service-connected disabilities, to include his service-connected residuals of a frostbite injury to the right and left feet and/or his service-connected peripheral neuropathy of the right and left lower extremities.  In that regard, the Board finds that the most probative evidence as to the etiology of the Veteran's mood disorder is a January 2018 VA opinion.  Following an objective evaluation and interview of the Veteran as well as a review of his relevant medical records, the VA examiner opined that the Veteran's currently diagnosed mood disorder due to general medical conditions was at least as likely as not proximately due to or the result of the Veteran's service-connected disabilities.  Citing the Veteran's recent history of psychiatric hospitalization due to his suicidal ideation with functional limitations and pain as his main stressors, the VA examiner found that the Veteran's mood disorder due to general medical conditions was caused by the chronic intractable pain from his service-connected disabilities.  The January 2018 VA opinion is based on a thorough examination, a review of the Veteran's medical history, and consideration of lay statements, and is supported by a complete rationale.  Notably, the record does not include any contrary medical opinions.  Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's current mood disorder was caused by his service-connected disabilities.  

Therefore, the Veteran's service connection claim for an acquired psychiatric disorder is granted.   See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as mood disorder, as secondary to service-connected disabilities, is granted.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Since the January 2013 statement of the case (SOC) which was issued, in pertinent part, for the Veteran's higher initial evaluation claim for clinical mild chronic gastritis, the Veteran underwent an April 2014 VA examination.  In addition, since the February 2016 SOC which was issued for the Veteran's higher initial evaluation claims for residuals of a frostbite injury of the right and left feet and peripheral neuropathy of the right and left lower extremities and for a TDIU, the Veteran underwent a May 2016 VA examination for his cold injury residuals and his peripheral neuropathy and a January 2018 VA examination for his peripheral neuropathy.  However, the AOJ did not prepare a supplemental statement of the case (SSOC) considering this newly received VA-generated evidence.  Furthermore, the Veteran has not waived initial AOJ consideration of the evidence.  Accordingly, a remand is required for issuance of an SSOC that reflects consideration of the April 2014, May 2016, and January 2018 VA examinations and any other evidence associated with the record since the January 2013 and February 2016 SOCs.  See 38 C.F.R. § 20.1304(c) (2017).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims for higher initial evaluations for clinical mild chronic gastritis, residuals of a frostbite injury with calcaneal enthesopathy of the right foot, residuals of a frostbite injury with calcaneal enthesopathy of the left, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity; and for a TDIU with consideration of the additional evidence associated with the claims file since the issuance of the January 2013 and February 2016 SOCs, including the April 2014, May 2016 and January 2018 VA examinations.  If the benefits sought on appeal remain denied, the Veteran should be provided an SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


